ORDER
PER CURIAM:
Richard C. Pepperling, an indigent inmate of the Montana State Prison at Deer Lodge, Montana, seeks from this Court post-conviction relief regarding his conviction for the crime of first degree burglary.
Petitioner first alleges that the facts established at his trial were insufficient to prove his participation in the crime charged. This precise issue received in depth consideration in State v. Pepperling, 166 Mont. 293, 533 P.2d 283. Petitioner has failed to demonstrate any compelling reason to modify the rule of this Court as announced in that case.
Three other arguments are raised which are unsupported "by the applicable caselaw, and totally without merit. The relief sought is accordingly denied.